DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. Regarding applicant’s argument on pgs. 8 – 9, 
“The position maintained from the final Office Action is that the "elongate body member (12)" and the "sheath (20)" disclosed by Smith could be considered as a ferrule and a functionalized head according to the present invention. 
The Applicants respectfully disagree. Indeed, it is well known, and explicitly described by the instant specification and drawings, that an optical fibre comprises a sheath surrounding a fibre core, and its distal end intended for exploration is in the form of a ferrule secured to the end of said sheath. The ferrule has the function of a mechanical attachment means for removably attaching a functionalized head to the optical fibre. 
Smith discloses that "the compliant sheath 20 is elongate and is shaped to approximate the elongate body 12 of the medical device"6. The person skilled in the art would know from paragraphs [0033]-[0034] and figure 3 of Smith that the "elongate body (12)" is an optical fiber and that the "compliant sheath (20)" is a sheath.”, 
Examiner respectfully asserts that in ‘104, the cited elongate body member (12) meets the claimed structural limitations of a ferrule and the sheath (20) meets the claimed limitations of a functional head. Furthermore, in ‘104 par. 0032 states that 14 is an optical fiber and there is no indication in ‘104 that elongated body (12) is an optical fiber. 
  
Regarding applicant’s argument on pg.9, “there is no mention of a removable head in Smith. The sheath (20) has a distal end that is not separable from the sheath”, Examiner respectfully asserts that the entirety of head (20) of ‘104 is removable.

Applicant’s other arguments with respect to ‘104 have been addressed in a new grounds of rejection in view of Lemelson (U.S. Patent # 5,993,378).


Allowable Subject Matter

Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowability are as indicated in the final office action mailed on 2/7/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 – 20 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub. # 2016/029104 A1) in view of Lemelson (U.S. Patent # 5,993,378).
In Re claim 14, ‘104 teaches a device comprising: an optical fibre (14, par. 0032) having a distal exploration end comprising a ferrule (12) at the distal exploration end; and a functionalised head (20) configured to be removably attached on the ferrule, wherein the functionalised head comprises anchoring means (the material itself of 20 as a coating is anchored to the outer surface, par. 0034). Furthermore, ‘104 teaches that a coating to the functionalized head 20 can be any material to suit a particular purpose (par. 0034) and using particular molecules to detect a distinct image signature (par. 0041).

‘104 is expressly silent to the optical fibre comprising a sheath; 
the ferrule being rigidly connected to the sheath at the distal exploration end; and the anchoring means for associating ligands and ligands associated with anchoring means, wherein the anchoring means are mesoporous silica micropads or other anchoring means are for associating ligands there, and wherein the ligands are configured to detect cancer cells, or the ligands are photosensitiser ligands configured to destroy cancer cells by phototherapy.

‘378 teaches a biosensor (ligand) bound (anchoring means) at the end of a needle or fiber that is used to detect cancer by binding or reacting (anchoring means) with cancer cells (col. 26, lines 19 – 45) whereby detected reflected light of the biosensor indicates the presence of cancer cells.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ‘104 to coat the functionalized head (20), especially the distal end, with cancer cell detecting biosensors (ligands) as taught by ‘378 so as to allow for the device of ‘104 to have a replaceable functionalized head to detect cancer cells thus creating a cancer detecting medical device through the use of a easily replaceable and disposable functionalized head making a more versatile and robust device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sheath around the optical fiber as a sheath ensures light traversing through the fiber stays in the fiber and it protects the fiber. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rigidly connect the sheath to the ferrule at the distal exploration end so as to ensure the fiber doesn’t move in relation to the ferrule, which would cause misalignment with lens 41 thereby degrading focusing of the light.

In Re claims 15 – 17, 19, 20 and 24, ‘104 teaches wherein the ferrule and the functionalised head are rigidly attached by mechanical assembly, such as by crimping, fastening, screwing, clipping, twist locking (figs. 4, 6 or 7);
wherein the attachment of the functionalised head to the ferrule is designed so that the head and the ferrule cannot separate during use of the device (figs. 3, 4, 6 or 7);
wherein the ferrule and the functionalised head respectively comprise attachment means by mutual interaction, such as male and female interaction means (figs. 3 or 4);
wherein the functionalised head comprises a hollow body, of which the inner space is configured to house the ferrule (fig. 3);
wherein the functionalised head is made of polymer material or of glass, or is ceramic-based or stainless steel based, or composite material based, or is made of a combination of several materials (par. 0033);
an endoscope or catheter comprising at least one device according to claim 14 (par. 0042).

In Re claim 18, ‘104 teaches the device of claim 14, wherein the functionalised head has an outer face (fig. 6), called emission face, at least one portion of which is transparent (41) for the passage of light, but is silent to the transparent portion being polished.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to polish the transparent portion so as to ensure optimum optical coupling.

In Re claim 22, ‘104 teaches the device of claim 14, but is silent to duplicate parts as claimed in claim 22. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of functionalized heads as they are disposable so more will be needed for other patients as using a new functionalized head alleviates cross contamination between patients.

In Re claim 23, ‘104 teaches the heads of claim 22 and matching the functionalised heads with the properties of medical devices (par. 0042). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep a kit of heads, each with properties for a desired medical devices such as an endoscope so as to allow for use of the optical fiber in a variety of medical devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874